Citation Nr: 1013984	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to June 1956, 
and from May 1958 to October 1958.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the Veteran's 
application to reopen a claim for service connection for left 
ear hearing loss.  After the appellant appealed that denial 
to the Board, the Board reopened the appellant's claim in a 
decision in August 2007.  At that time, the Board also 
remanded the reopened claim for further development and a de 
novo readjudication on the merits.

The Board subsequently denied the claim on the merits in 
April 2008, and following the Veteran's filing of a timely 
appeal of that decision to the United States Court of Appeals 
for Veterans Claims (Court), in a Memorandum Decision, dated 
in September 2009, the Court vacated the Board's decision, 
and remanded the case to the Board for further proceedings 
consistent with the Memorandum Decision. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In its Memorandum Decision, the Court determined that in its 
April 2008 decision, the Board had failed to provide an 
adequate statement of reasons and bases for its conclusion 
that the evidence of record preponderated against the 
appellant's claim.  More specifically, the Court found that 
the Board had improperly relied on a 2007 VA medical opinion 
to deny the appellant's claim, without first assessing its 
probative value.  In this regard, the Court indicated that in 
concluding that it was "less likely than likely" that the 
Veteran's left ear hearing loss was incurred in service, the 
examiner had not offered any opinion as to the possible 
etiology of the appellant's disability, had not explained why 
she concluded that the appellant's left ear hearing loss was 
not caused by the in-service acoustic trauma that resulted in 
the hearing loss in the right ear, and never addressed why 
the left ear hearing loss could not develop over time, 
especially in light of the fact that the Veteran had no other 
risk factors for hearing loss and had exposure to thousands 
of shell explosions while in service.  The Court also 
concluded that while the Board's August 2007 remand had 
requested an examination to determine the nature, extent, 
onset, and etiology of the left ear hearing loss, the 
examiner had not fully addressed these matters as noted 
above, and remand was now required to enable the Board to 
obtain a medical examination that would "determine the 
nature, extent, onset and etiology" of the appellant's left 
ear hearing loss, as required by the earlier remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consequently, based on all of the foregoing, the Board finds 
that it has no alternative but to remand this matter for 
further examination and opinions consistent with the mandates 
as expressed in the September 2009 Memorandum Decision.  

Arrangements should also be made to obtain any additional VA 
treatment records for the Veteran, dated since March 2004.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
March 2004.

2.  The RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his left 
ear hearing loss.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed and all findings should be 
reported in detail.  

The examiner should comment on the 
Veteran's report regarding the onset of 
his left ear hearing loss and opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's left ear hearing 
loss is related to or had its onset 
during service, and particularly, to 
his report of in-service acoustic 
trauma.  In the event that the examiner 
concludes that it is not at least as 
likely as not that the Veteran's left 
ear hearing loss is related to or had 
its onset during service, the examiner 
should also comment as to the 
following:

(a) The possible etiology of the 
Veteran's left ear hearing loss;

(b) Why the appellant's left ear 
hearing loss was not caused by the in-
service acoustic trauma that resulted 
in the right ear hearing loss; and

(c) Why the left ear hearing loss could 
not develop over time, especially in 
light of the fact that the Veteran had 
no other risk factors for hearing loss 
and had exposure to thousands of shell 
explosions while in service.

The rationale for all opinions 
expressed should be provided in a 
legible report.

3.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.

4.  Thereafter, the RO should 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



